DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of U.S. Patent Application No. 16/559,299, entitled VACUUM EXTRACTION FOR MATERIAL SORTING APPLICATIONS filed September 03, 2019, now U.S. Patent 11,136,223.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shredder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 28, 31-37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borrell (US 2019/0374978 A1).  Regarding claims 21-26, 31, and 32, Borrell discloses a vacuum object sorting system, the vacuum object sorting system comprising: a vacuum extractor device comprising: an inlet (see at least Fig. 2, opening bottom of 4) and an outlet (see Fig. 2, bottom of 8), wherein the vacuum extractor device is configured to convert a compressed air stream into a vacuum airflow entering the inlet and exiting the outlet (see at least para. 0039); and a funnel/shredder attachment (4) coupled to the inlet, wherein the attachment is configured to channel the vacuum airflow; and an object recognition device (see a least para. 0057, “sensor) coupled to sorting control logic and electronics (see para. 0059), wherein the compressed air stream is controlled by the sorting control logic and electronics in response to a signal generated by the object recognition device (see at least para. 0060); wherein the vacuum extractor device is configured to capture a target object identified by the sorting control logic and electronics utilizing the vacuum airflow (see para. 0064), and further utilizing the vacuum airflow, to pass the target object through the inlet and the outlet to a deposit location (see at least Fig. 1, outlet of 8).  The vacuum extractor device is included in a vacuum extraction assembly comprises a plurality of vacuum extractor devices individually operated by the sorting control logic and electronics via a respective compressed air stream (see para. 0064).  The vacuum extractor device of the plurality of vacuum extractor devices is selected for operation to capture the target object based on a characteristic of the target object identified by the sorting control logic and electronics (see para. 0064).  The characteristic comprises one or more of a size, a shape, an orientation, a material type, or a material composition of the target object (see para. 0058 “chemical quality”).  The object recognition device comprises at least one of: a camera, an infrared camera, a non-visible electromagnetic radiation sensor, a magnetic sensor, or a capacitive sensor (see para. 0041).  A conveyor mechanism (2) is configured to channel the target object past the object recognition device and towards the vacuum extractor device.  The system includes a ducting system (8) coupled to the outlet of the vacuum extractor device, wherein the ducting system is reconfigurable to direct individual target objects to the deposit location or another location (the end of 8 is capable of being moved around).
Regarding claims 33-37, 39, and 40, Borrell discloses a method for vacuum object
sorting, the method comprising: controlling a compressed air stream (see at least para.
0039) using sorting control logic and electronics (see at least para. 0059) in response to
a signal generated by an object recognition device (see at least para. 0057, “sensor’):
controlling the compressed air stream using sorting converting the controlled
compressed air stream into a vacuum airflow using a vacuum extraction
device (generally at 4) that includes one or more vacuum extractor devices each having an inlet (see at least fig. 2, opening at bottom of 4) and an outlet (8), wherein the channeled vacuum airflow enters the inlet and exits the outlet wherein the vacuum extractor device further includes an attachment (4) coupled to the inlet and is configured to channel the vacuum airflow; utilizing the channeled vacuum airflow to capture a target object identified by the sorting control logic and electronics by drawing the target object in through the inlet of a first vacuum extractor device of the one or more vacuum
extractor devices and out through the outlet of the first vacuum extractor device (see at
least para. 0064); and discharging the target object to a deposit location (see at least
Fig. 1, outlet of 8). The vacuum extraction assembly comprises a plurality of vacuum
extractor devices (4, see Fig. 2) individually operated by the sorting control logic and
electronics via a respective controlled compressed air stream (see at least para. 0064).
The method further comprises selecting the first vacuum extractor device for operation
to capture the target object based on a characteristic of the target objection identified by
the sorting control logic and electronics (see at least para. 0064). The object
recognition device comprises at least one of: a camera, an infrared camera, a non-
visible electromagnetic radiation sensor, a magnetic sensor or a capacitive sensor (see
at least para. 0041). The method further comprises channeling the target object past
the object recognition device and towards the vacuum extraction assembly utilizing a
conveyor mechanism (2).
Claim(s) 21, 22, 23, 26, 27, 31-35 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 5,040,353). Evans discloses a vacuum object sorting system, the system comprising a vacuum extractor device  comprising an inlet (See Fig. 6, entrance of 20B) and an outlet (See Fig. 6, exit of 20B), wherein the vacuum extractor device is configured to convert a controlled compressed air stream into a channeled vacuum airflow entering the inlet and exiting the outlet (see at least col. 6, lines 21-40); a funnel/shredder attachment (20, 20A) coupled to the inlet, wherein the attachment is configured to channel the vacuum airflow; and an object recognition device (see at least col. 7, line 12, “detection station’) coupled to sorting control logic and electronics (PLC), wherein the controlled compressed air stream is controlled by the sorting control logic and electronics in response to a signal generated by the object recognition device (see at least col. 7, lines 20-60); wherein the vacuum extractor device is configured to capture a target object identified by the sorting control logic and electronics utilizing the channeled vacuum airflow (see at least col. 7, lines 20-60), and further utilizing the channeled vacuum airflow, to pass the target object through the inlet and outlet to a deposit location (see at col. 7, line 44 “hopper”). The vacuum extractor device is included in a vacuum extraction assembly comprising a plurality of vacuum extractor devices (see at least Fig. 5) individually operated by the sorting control logic and electronics via a respective controlled compressed air stream (see at least col. 7, lines 20-60). The vacuum extractor device of the plurality of vacuum extractor devices is selected for operation to capture the target object based on a characteristic of the target objection identified by the sorting control logic and electronics (see at least col. 7, lines 20-60). A conveyor mechanism (S) is configured to channel the target object past the object recognition device and towards the vacuum extraction assembly. The conveyor mechanism comprises one or more raised features, recessed features, or perforation features, configured to provide airflow for intake into the channeled vacuum airflow (see at least Fig. 6). Regarding claims 33-35 and 37-40,  Evans discloses a method for vacuum object sorting, the method comprising: controlling a compressed air stream (see at least col. 6, lines 21-40) using sorting control logic and electronics (PLC) in response to a signal generated by an object recognition device(see at least co. 7, line 12 “detection station); controlling the compressed air stream using sorting converting the controlled compressed air stream into a channeled vacuum airflow using a vacuum extraction assembly that includes one or more vacuum extractor devices each having an inlet (see Fig. 6, entrance of 20B) and an outlet (See Fig. 6, exit of 20B), wherein the channeled vacuum airflow enters the inlet and exits the outlet, wherein the vacuum extractor device further includes a funnel/shredder attachment (20, 20A) coupled to the inlet and is configured to channel the vacuum airflow; utilizing the vacuum airflow to capture a target object identified by the sorting control logic and electronics by drawing the target object in through the inlet of the vacuum extractor device and out through the outlet of the vacuum extractor device (see at least col. 7, lines 20-60); and discharging the target object to a deposit location (see at least col.7, line 44 “hopper’). The vacuum extractor device is included in a vacuum extractor assembly comprising  a plurality of vacuum extractor devices (20, see Fig. 5) individually operated by the sorting control logic and electronics via a respective controlled compressed air stream (see at least col. 7, lines 20-60). The method further comprises selecting the vacuum extractor device for operation to capture the target object based on a characteristic of the target objection identified by the sorting control logic and electronics (see at least col. 7, lines 20-60). The method further comprises channeling the target object past the object recognition device and towards the vacuum extraction assembly utilizing a conveyor mechanism (s). The conveyor mechanism comprises one or more raised features, recessed features, or perforation features, configured to provide airflow for intake into the channeled vacuum airflow (see at least Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Borrell (US 2019/0374978 A1) in view of Roos et al. (US 6,124,560). Borell
discloses Borrell discloses a vacuum object sorting system, the vacuum object sorting system comprising: a vacuum extractor device comprising: an inlet (see at least Fig. 2, opening bottom of 4) and an outlet (see Fig. 2, bottom of 8), wherein the vacuum extractor device is configured to convert a compressed air stream into a vacuum airflow entering the inlet and exiting the outlet (see at least para. 0039); and an attachment (4) coupled to the inlet, wherein the attachment is configured to channel the vacuum airflow; and an object recognition device (see a least para. 0057, “sensor) coupled to sorting control logic and electronics (see para. 0059), wherein the compressed air stream is controlled by the sorting control logic and electronics in response to a signal generated by the object recognition device (see at least para. 0060); wherein the vacuum extractor device is configured to capture a target object identified by the sorting control logic and electronics utilizing the vacuum airflow (see para. 0064), and further utilizing the vacuum airflow, to pass the target object through the inlet and the outlet to a deposit location (see at least Fig. 1, outlet of 8). Borrell discloses all the limitations of the claims, but it does not disclose that the sorting control logic and electronics comprises one or more neural processing units, wherein the one or more neural processing units distinguish the target object from one or more non-target based on a neural network parameter set, and wherein the one or more neural processing units further identify predefined characteristics of the target object based on the neural network parameter set. However, Roos discloses a similar device which includes sorting control logic and electronics which comprises one or more neural processing units (see at least col. 6, lines 10-12), wherein the one or more neural processing units distinguish a target object from one or more non-target based on a neural network parameter set, and wherein the one or more neural processing units further identify predefined characteristics of the target object based on the neural network parameter set (see at least col. 9, lines 37-54) for the purpose of eliminating the need for input from a human operator (see at least col. 9, lines 54-56). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant's invention, to utilize sorting control logic and electronics which comprises one or more neural processing units, wherein the one or more neural processing units distinguish the target object from one or more non-target based on a neural network parameter set, and wherein the one or more neural processing units further identify predefined characteristics of the target object based on the neural network parameter set, as disclosed by Roos, for the purpose of eliminating the need for input from a human operator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Travis et al. (US 10,016,790) discloses a device which uses a
vacuum pick and place tool in which the vacuum is created using the venture effect.
Kumar (US 2018/0243800 A1) discloses using a neural network in a material sorting
system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653